DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered.

Response to Amendment
Claims 1-22 are cancelled. New claims 23-42 are presented. The new grounds of rejection are necessitated by the amendment to add new claims.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 23-34, drawn to a method, classified in B29C64/112.
II. Claims 35-42, drawn to an additive manufacturing system, classified in B33Y30/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus, such as a printer with a printhead which does not require a magnet and electrodes for operation. Alternatively, the apparatus can be used to practice another and materially different process, such as a process for coating a flat workpiece (the workpiece is material worked upon by the claimed apparatus in its intended use).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (e.g., employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Newly submitted claims 35-42 are directed to an invention that is independent or distinct from the invention originally claimed for the above reasons.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 35-42 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 24 recites “the moving printhead jets the liquid material orthogonal to the local surface.” Proper antecedent basis for the claimed limitation is not found in the instant specification. Fig. 4A appears to show jetted drops 156 deposited (according to arrows 300) at an angle which may be considered orthogonal to the local surface 204, at the apex of the lobe. The dotted line of Fig. 3 appears to indicate material jetted orthogonal to a local surface (again at the apex of the depicted lobe). As such, the figures clarify the concept has support in the disclosure. However, the written description needs to correspond to the claimed limitation and could be amended to provide clear antecedent basis for the terminology, provided no new matter is added. 
Claim 32 recites “the local slope angle is determined through impedance of an electric field.” Proper antecedent basis for the claimed limitation is not found in the instant specification. The specification provides in paragraph [0031] that various approaches can be provided to determine, in real time, the local slope of a local surface of the workpiece, and one approach is to provide a sensor, such as electric-field (sensor). As such, the concept of determining the local slope using an electric field sensor has support. The specification does not describe a method step of determining the local slope angle specifically through impedance of an electric field, therefore the claim terminology is objected to.
Claim 34 recites “modifying the process direction if the downhill local slope angle exceeds a predetermined limit.” Proper antecedent basis for the claimed limitation is not found in the instant specification. The specification provides in paragraph [0030] that no jetting is performed if the local surface is “too steep downhill,” that is, if the local downhill slope exceeds a predetermined limit (similar in [0008]). Then, if the printhead subsequently changes direction (from P1 to P2, for example), the steep downhill surface that was avoided in a first pass of the printhead may become an uphill surface available for jetting thereon in a subsequent pass. The specification supports the concept that the direction of the printhead can be changed from P1 to P2 (reverse direction) sometime after the downhill slope angle exceeds a predetermined limit. The specification does not positively state a step of “modifying the process direction” as a result of the downhill local slope angle exceeds the predetermined limit.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 30 recites “where the local slope angle is determined through optical means.” The claim is interpreted to require optical means configured to determine the local slope angle. The specification provides corresponding structure for the optical means, including an optical sensor [0031].
Claim 31 recites “where the local slop angle is determined through ultrasound means.” The claim is interpreted to require ultrasound means configured to determine the local slope angle. The specification provides corresponding structure for the ultrasound means, including an ultrasound sensor [0031].

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 25 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 25 recites “the moving printhead jets liquid material at an angle that is a function of the cosine of the local slope angle.” Clear support for the claimed limitation is not found in the instant specification. The specification provides in paragraph [0028] that the spatial resolution (jetted drops of material per unit length of relative printhead motion) can be a function of the cosine of the local slope. The spatial resolution is described in [0027] as the number of drops or jetted material per unit length of relative printhead motion. A number of drops or jetting frequency does not correspond to an angle as recited in the instant claim. Drawings only appear to show material jetted along a vertical direction (arrows). Therefore, the claim limitation was not described in the specification or in the drawings and constitutes new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-34 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the local surface" in line 6 and lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. The claim has previously introduced an uphill local surface and a downhill local surface in lines 2-3. It is unclear which surface is referred to by the cited limitation.
Claim 24 also recites “the local surface” in line 2. There is insufficient antecedent basis for this limitation in the claim, as set forth above.
Claim 25 recites “the moving printhead jets liquid material at an angle that is a function of the cosine of the local slope angle.” As described above, the specification does not provide a corresponding written description regarding the claimed limitation. The cosine of the local slope angle is a value which does not inherently correspond to another angle which can be considered a jetting angle, and a relationship between this value and a jetting angle is not disclosed. As a result, and in the absence of further description in the instant disclosure, the scope of the claimed limitation is unclear. The specification describes jetting at a resolution or frequency that may be a function of the cosine of the local slope ([0027]-[0028]). For examination purposes, the limitation is interpreted to correspond with the description provided by the specification. 
Claims 25-26 recite the limitation “the cosine of the local slope angle” in line 2. There is insufficient antecedent basis for this limitation in the claims. A cosine of the local slope angle has not been defined by the claims.
Claim 29 recites the limitation “the operational data” in line 2. There is insufficient antecedent basis for this limitation in the claim. Operational data has not been defined by the claims.
Claim 33 recites the limitation “the downhill local slope angle” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. A downhill local slope angle has not been defined by the claims.
Claim 34 recites the limitation “modifying the process direction if the downhill local slope angle exceeds a predetermined limit.” As stated in the above objection, the specification describes a concept where the direction of the printhead can be changed from P1 to P2 (opposite direction) sometime after the downhill slope angle exceeds a predetermined limit [0030]. The specification does not positively state a step of “modifying the process direction” as a result of the downhill local slope angle exceeding the predetermined limit. The scope of the term “modifying” is vague and indicates changing the scanning path in a broader sense than what is described in the instant disclosure. The limitation as claimed is not clear in view of the specification, and thus the metes and bounds of the claim are not defined.
Claim 34 recites the limitation “the downhill local slope angle” in line 2. There is insufficient antecedent basis for this limitation in the claim. A downhill local slope angle has not been defined by the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23-26 and 30 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kubo et al., US 20010017085 A1 (“Kubo”).

Kubo teaches a method of printing which can provide a uniform distribution of dots of ink, particularly when printing on a three-dimensional object ([0026]). In a high-quality printing process, the operation of the ejection section and/or scanning section of an apparatus is controlled in accordance with information about the surface inclination of the three-dimensional object, the information being indicated in data obtained by a shape recognition section ([0015]-[0016]).
In order to provide a uniform dot distribution, Kubo teaches a method of changing the timing (frequency) of ink ejection in accordance with an inclination angle of an inclined surface ([0133], [0139]-[0140], Fig. 6A-6B).

    PNG
    media_image1.png
    267
    472
    media_image1.png
    Greyscale

The printing apparatus of Kubo includes an ink ejection section, a shape measuring section, a scanning section, and a control section ([0204]). Kubo refers to the ink ejection section and the shape measuring section disposed together as the print head section ([0211]). The ink ejection section comprises an ink ejection head section, with ink jet type nozzles, and ink reservoir ([0212]-[0213]). A shape measuring section typically comprises an optical displacement sensor ([0221]-[0224], 2A in Fig. 16). The control section functions to determine the details of the ink ejection section and scanning section in accordance with information about the inclination of the surface of the object, which is included in the three-dimensional shape data obtained using the shape measuring section, and to control the operations of the sections based on the details determined ([0025]-[0232], [0236]). 
In operation, the shape of the object surface is measured, details of the operation of the ink ejection section are determined in accordance with the inclination information, and the operations of the ink ejection and scanning are controlled in accordance with these details; as a result, a high-quality printing process is achieved ([0279], Figs. 19-20, full operation is described in [0235]-[0280]). 
Ejection pattern control includes changing the time intervals of ink ejection in accordance with the inclination angle (as shown in Fig. 6 above) in order to provide constant/uniform dot spacing on the inclined surface independently of the inclination angle ([0252]). Figs. 24A-D ([0265]-[0272]) show the process involving ejection control in a scanning direction over an object with inclined surfaces:

    PNG
    media_image2.png
    341
    720
    media_image2.png
    Greyscale


Regarding claim 23, Kubo teaches a method (printing operation) comprising: providing a workpiece, the workpiece defining an uphill local surface and a downhill local surface (pyramidal object, Fig. 24A-D, [0248], [0265]-[0271]); moving a printhead relative to the workpiece in a process direction over the uphill local surface and the downhill local surface (scanning, Figs. 24A-D); determining a local slope angle of the local surface of the workpiece in the process direction (measuring shape of surface of object [0236]-[0244]; inclination of the surface of the object is included in shape data obtained [0232]); and determining a deposition frequency for jetting a liquid material onto the local surface, as a function of the local slope angle (data regarding timing of ejection of ink from nozzles is produced [0247]; determining details of operations of ink ejection section in accordance with inclination information [0232]; [0252]); and jetting the liquid material from the moving printhead at the determined deposition frequency (changing the time intervals of ink ejection in accordance with the inclination, as shown in Fig. 6, [0252]).

Regarding claim 24, Kubo teaches the method of claim 23, and Kubo shows the moving printhead jets the liquid material orthogonal to the local surface in Fig. 24A ([0268]).

Regarding claim 25, Kubo teaches the method of claim 23. In view of the specification, and as set forth above in section 35 USC 112, the limitation is interpreted to mean the moving printhead jets liquid material at a spatial resolution or jetting frequency that is a function of the cosine of the local slope angle.
Kubo teaches the moving printhead jets liquid material at a frequency that is a function of the cosine of the local slope angle (Fig. 6B, [0139]-[0140], [0252]). It is noted that Kubo also shows jetting the liquid material at a distance that is a function of the cosine of the local slope angle (Fig. 6B).

Regarding claim 26, Kubo teaches the method of claim 23. Kubo teaches the deposition frequency is a function of the cosine of the local slope angle (Fig. 6B, [0139]-[0140], [0252]).

Regarding claim 30, Kubo teaches the method of claim 23, where the local slope angle is determined through optical means (optical sensor [0221]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29, 31, and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al., US 20010017085 A1 (“Kubo”).

Regarding claim 29, Kubo teaches the method of claim 23. In the primary embodiment described above, Kubo teaches surface inclination data is obtained by the shape measuring section (with a sensor) and processed by the control unit. Kubo does not explicitly disclose the local slope angle is determined through the operational data of the workpiece.
The instant specification describes “operational data” as object design data, machine-ready instructions, line-trace data, intermediate forms of such data, or combinations of different types of data, that interface with the operation of the printhead 104 to create an object of a desired design [0032].
In a different embodiment, Kubo teaches an operation where shape data of an object to be printed is received by a controller and processed into polygons ([0154]). The controller segments the shape into regions to approximate a curved surface of each region by a planar polygonal face, and the controller determines the inclination angle with respect to the main scanning direction for each of the polygons in order to change the ejection pattern ([0156]). In this case, the local slope angle is determined through the operational data (design data) of the workpiece. Kubo teaches the method is useful to achieve efficient printing ([0161]).
It would have been obvious to one of ordinary skill in the art to modify the method of Kubo to include a step of determining the local slope angle through the operational data of the workpiece because Kubo teaches a process for doing so which could reasonably be used as an alternative to or in combination with a sensor, and one of ordinary skill in the art could implement the teaching with a reasonable expectation of success to achieve efficient printing.

Regarding claim 31, Kubo teaches the method of claim 23. Kubo discloses the shape measuring section described is assumed to comprise an optical sensor ([0221]). In the same embodiment, Kubo does not disclose the local slope angle is determined through ultrasound means. However, Kubo also teaches the sensor type is not limited, and an ultrasonic sensor may be used ([0224]). 
It would have been obvious to one of ordinary skill in the art to have used an ultrasonic sensor from the sensors taught by Kubo so that the local slope angle is determined through ultrasound means. While not the preferred sensor, Kubo teaches the ultrasonic sensor is capable of obtaining distance information, and one of ordinary skill in the art could have chosen this type of sensor to use in the method with a reasonable expectation of success in doing so. For example, ultrasound means may be preferred for practicing the method of Kubo with an apparatus that already features an ultrasound sensor.

Regarding claim 33, Kubo teaches the method of claim 23. Kubo does not explicitly disclose refraining from jetting a liquid material onto the downhill local surface, if the downhill local slope angle exceeds a predetermined limit.
However, Kubo further teaches when printing on a steeply inclined (angled) surface, and a distance between a nozzle and the object is greater than an allowable distance, ejection nozzles are disabled ([0271], Fig. 24D). Kubo shows this while moving the printhead corresponding to a “downhill” direction (24D). While Kubo uses an allowable distance as the limit, and the claim specifies using an angle as the limit, the effect is the same, where material is not jetted on a downhill surface which is determined to be beyond an allowable limit in a steep section, and the selection of which ejection nozzles are in use is based on the inclination of the object surface ([0271]-[0272]).
It would have been obvious to one of ordinary skill in the art to modify the method of Kubo to include refraining from jetting the liquid material onto the downhill local surface if the downhill local slope angle exceeds a predetermined limit, because Kubo teaches refraining from jetting the liquid material onto the downhill local surface in a steeply angled section if a distance exceeds a predetermined limit and based on inclination information, which has the same effect. 

Regarding claim 34, Kubo teaches the method of claim 23. Kubo further teaches when printing on a steeply angled surface and a distance between a nozzle and the object is greater than an allowable distance, ejection nozzles are disabled ([0271]-[0272], Fig. 24D). Kubo does not disclose modifying the process direction if the downhill local slope angle exceeds a predetermined limit.
Kubo teaches that a scanning path is determined after shape (inclination) data is received and processed ([0247]). Also produced is data about the timing of ejection from the nozzles in relation to the scanning control ([0247]). Since Kubo teaches refraining from jetting onto steeply angled downhill surfaces (Fig. 24D), it would make sense to modify the process direction, or scanning path, as necessary to account for covering the areas which were skipped in the downhill direction (Figs. 24A-D) due to the steep slope. One of ordinary skill in the art would expect that the control unit of Kubo, which is disclosed as determining both the scanning path and ejection timing based on the shape/inclination data, is capable of modifying the process direction in accordance with its modification of the ejection timing to account for steeply angled surfaces.
It would have been obvious to one of ordinary skill in the art to modify the method of Kubo to further comprise modifying the process direction if the downhill local slope angle exceeds a predetermined limit, in order to account for jetting onto areas which have not been jetted onto previously due to a steep downhill angle of the local surface.

Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo as applied to claim 23 above, and further in view of Chaffins et al., US 20180272607 A1 (“Chaffins”).

Regarding claim 27, Kubo teaches the method of claim 23. Kubo does not disclose the liquid material comprising at least one of aluminum and copper.
Kubo teaches the ink material may be a color ink but the type of ink to be used is not limited to those described (C - cyan, M - magenta, Y - yellow, K - black colors, [0213]-[0216]).
In the same field of endeavor, Chaffins teaches jetting liquid material (ink) onto formed three-dimensional parts (Abstract, [0078], jetting printheads [0046]). The ink may be a color ink and may be conductive to form a conductive element on the 3D part ([0020]-[0023], [0079]-[0080], [0086]-[0087]). Chaffins teaches the ink may comprise materials capable of conducting electric current, such as copper; other metal alloys are also suitable ([0087]). Use of the inks disclosed by Chaffins may be beneficial to color the entire exterior surface of a part and/or to form an electronic component that covers the exterior surface ([0090]).
It would have been obvious to one of ordinary skill in the art to modify the liquid material of Kubo to use an ink material such as copper in order to form conductive elements onto the part, as taught by Chaffins.

Regarding claim 28, Kubo teaches the method of claim 23. Kubo is silent regarding a specific material of the workpiece and does not disclose the workpiece comprising at least one of a polymer, ceramic, and metal.
In the same field of endeavor, Chaffins teaches jetting liquid material (ink) onto formed three-dimensional parts (see above). In the disclosure of Chaffins, ink is jetted onto a three-dimensional part which has been formed of a build material that may include a polymer, ceramic, and/or metal ([0025]-[0027]).
It would have been obvious to one of ordinary skill in the art to modify the three-dimensional object of Kubo to specify that it comprises at least one of a polymer, ceramic, and metal, because the materials were known in the art as materials used in three-dimensional objects, as taught by Chaffins, and each has their own advantages based on an intended application. For example, a workpiece comprising a polymer may be lightweight, ceramic may be insulating, and metal may be conductive or tough. 

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo as applied to claim 23 above, and further in view of Blom et al., US 20190001655 A1 (“Blom”).

Regarding claim 32, Kubo teaches the method of claim 23. Kubo discloses the shape measuring section described is assumed to comprise an optical sensor ([0221]). Kubo teaches that different types of sensors can be used, but does not disclose the local slope angle is determined through impedance of an electric field.
In the same field of endeavor, Blom teaches a method for dynamically adapting additive manufacturing of a part by using sensors to collect information from a build area and determining or calculating attributes of the build area based on the sensor data ([0006]-[0007], [0033], [0068]-[0070], [0086]-[0087], [0095]). Blom teaches using optical sensors [0062], or other sensors adapted to measure a parameter of interest, such as electric field [0073]. 
It would have been obvious to one of ordinary skill in the art to modify the method of Kubo to use an electric field sensor so that the local slope angle is determined through impedance of an electric field. Blom teaches the sensor is known for use in additive manufacturing methods involving acquiring real-time data and consequently adjusting the build process, and one of ordinary skill in the art could have chosen this type of sensor to use in accordance with the control unit of Kubo with a reasonable expectation of success in doing so. For example, using an electric field sensor may be preferred for practicing the method of Kubo with an apparatus that already features this type of sensor.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claims 1 and 4 are cancelled but their limitations have been incorporated into new claims.
Applicant states (pp. 11-13) that with regard to the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Bowei et al, in view of Jing et al, in further view of Sachs et al, it is submitted that Sachs, like Jing and Bowei, fails to teach, suggest, or disclose at least one element of subject matter of Claim 1. With regard to the rejection of claim 4 under 35 U.S.C 103 as being unpatentable over Bowei, in view of Jing, in view of Sachs, in further view of Okamoto, it is submitted that Bowei, like Jing, Sachs, and Okamoto, fails to teach, suggest, or disclose at least one element of subject matter of Claim 4.
Applicant has integrated new considerations and the prior claim limitations into new independent claims. Since Sachs, Bowei, Jing, Mizes, Okamoto, taken alone or in combination, fail to teach, suggest or disclose the present invention set forth in independent Claims 23 and 35, and Claims 24-34 and 36-42 dependent thereon, Applicant states the claims are believed to be allowable over the combination of the previously cited references. Accordingly, consideration of the claims 23-42 under 35 U.S.C. 103(a) based on the combination of the previously cited references is respectfully requested.
Applicant’s arguments with respect to the above issues have been considered but are moot because the new ground of rejection does not rely on the challenged references. New references, including the primary reference of Kubo, have been introduced in the body of this rejection in order to fully and appropriately address the amended claim limitations as set forth above.
 Applicant argues (p. 15) that Sachs, Bowei, Jing, Mizes, nor Okamoto teach or suggest jetting the liquid material at a deposition frequency that varies as a function of the determined local slope angle. The new claims 23-42 include two limitations/clarifications that are not disclosed in the art. Language clarifying the effect of changing the deposition frequency for the downhill surface is in Claims 23-42. The applicant integrated these limitations into new claims 23-42. Absent such a disclosure in the cited references, the claims 23-42 are patentable over those references.
Applicant’s arguments with respect to the above issues have been considered but are moot because the new ground of rejection does not rely on the challenged references. The new reference of Kubo has been introduced in the body of this rejection in order to fully and appropriately address the amended claim limitation regarding jetting the liquid material at a deposition frequency that varies as a function of the determined local slope angle. Please also see the below cited references which are relevant to the newly added limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Masayuki, WO 2014163196 A1, regarding ejection frequency of jetted droplets according to an inclination angle of an inclined or curved surface of a three-dimensional object. See also dependence of ejection frequency on cosine of the slope angle and description of a droplet flying angle.
Ikeda et al., US 20140132670 A1, regarding forming a uniform coating of predetermined thickness on a three-dimensional structure and discharging droplets as a function of a cosine of an angle.
Federici et al., US 20180342760 A1, regarding jetting of different types of conductive inks, such as inks comprising aluminum, copper, and other metals.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754